Citation Nr: 0926788	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  05-38 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chondromalacia patella 
of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1971 to January 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied service connection for chondromalacia of the 
left knee, finding that the Veteran had not submitted new and 
material evidence to reopen the claim.

The appeal came before the Board in November 2008.  The Board 
found new and material evidence had been submitted, reopened 
the claim, and remanded for further development.  As the 
requested development has been completed, no further action 
is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence 
establishes that chondromalacia patella of the left knee is 
related to service.


CONCLUSION OF LAW

Chondromalacia patella of the left knee was incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  The Board notes that in a March 2006 
communication, VA advised the Veteran of the information and 
evidence necessary to substantiate the initial rating and 
effective date in the event his service connection claim was 
successful.

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

After a careful review of the positive and negative evidence 
of record, the Board finds that when resolving all doubt in 
the Veteran's favor, the requirements of entitlement to 
service connection are met.

At the outset, the Board notes that there is competent 
evidence that the Veteran currently has chondromalacia 
patella of the left knee.  See the June 1992 VA examination 
which reached the diagnosis that the Veteran has 
chondromalacia patella of the left knee.  The Veteran has 
also provided competent lay evidence that he has had knee 
pain in his left knee.  The Veteran is competent to testify 
as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).

The record (DD 214) also shows that the Veteran's primary 
specialty for many years was as a maintenance technician.  

Thus, the crux of this case rests upon the question of 
whether there is competent and credible evidence of a causal 
relationship between the Veteran's chondromalacia patella of 
the left knee and his service.  In this regard, the Board 
finds that the evidence is in equipoise.   

The Board has found, and the Veteran conceded during the 
March 2009 VA examination, that his service treatment records 
are silent with regard to his left knee.  

However, the Veteran submitted his original claim very 
shortly after his January 1992 retirement and during the June 
1992 VA general medical examination he did request that his 
left knee be considered.  During that examination he reported 
the left knee began to "bother" him in 1990, that the left 
knee would give out and feel stiff.  After an objective 
examination and an x-ray, which found the left knee normal, 
the examiner made the diagnosis of chondromalacia patella, 
left knee.  The Veteran did not seek post-service VA or 
private treatment for many years.  

Though the Veteran's VA treatment for other conditions began 
in 2001, he complained about his knee starting in January 
2005.  His complaint was that the knee would give out.  After 
reviewing a July 2005 MRI study for the left knee, the 
examiner found subcortical cystic changes in the anterior 
aspect of the femoral condyle.  The examiner noted post 
traumatic changes would have looked different.  A private 
March 2006 knee consultation resulted in the diagnosis of 
symptomatic chondromalacia patella (arthritis) of the knee.  
The private physician commented that the Veteran basically 
had an early arthritis that would not appear on an x-ray 
study.  In a June 2006 statement by the same private 
physician, the physician opined that the cysts, as seen on 
his distal femur, take many years to develop and were 
definitely related to repetitive injury to the knee.  

The private physician's June 2006 opinion, that the cysts 
represent years of development and were related to repetitive 
injury to the knee, came nearly a year after the July 2005 VA 
MRI study for which the examiner noted post traumatic changes 
would have looked different.   

The above-noted positive and negative evidence of record is 
acknowledged; nonetheless, the Board finds that a causal 
nexus to service has been demonstrated.  The record shows 
that the Veteran's primary duty specialty was as a 
maintenance technician for helicopters and that he has 
consistently maintained his chondromalacia patella of the 
left knee began while he was on active duty (1990).  
Additionally, it is without dispute that he separated from 
active service in January 1992 and he reported the knee 
problem during the June 1992 VA general examination.  

The Board notes that the Veteran is competent to describe his 
duties as a maintenance technician, such as having to crawl 
on his knees on a regular basis to complete his tasks, and he 
is competent to report symptoms of the knee bothering him, 
feeling stiff, and giving out.  A lay person is competent to 
testify only as to observable symptoms.  See Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995).  Although the Veteran is 
not competent to etiologically relate his chondromalacia 
patella of the left knee to service, the Board concludes that 
he is competent to testify to observable symptoms such as 
knee pain, stiffness, and weakness since service.  The Board 
also finds that his statements are credible.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness's 
personal knowledge).  When, after careful consideration of 
all evidence, the Board finds that there is an approximate 
balance of positive and negative evidence, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

Thus, the Board finds that the Veteran's chondromalacia 
patella of the left knee is related to the Veteran's service.  
Accordingly, service connection is warranted for 
chondromalacia patella of the left knee.  The appeal is 
granted.




ORDER

Entitlement to service connection for chondromalacia patella 
of the left knee is granted. 





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


